Title: From Benjamin Franklin to John Jay, 22 April 1782
From: Franklin, Benjamin
To: Jay, John


Dear Sir,
Passy, April 22. 1782.
I have undertaken to pay all the Bills of your Acceptance that have come to my knowledge, and I hope in God no more will be drawn upon us, but when Funds are first provided. In that Case your constant Residence at Madrid is no longer so necessary. You may make a Journey either for Health or Pleasure without retarding the Progress of a Negociation not yet begun. Here you are greatly wanted, for Messengers begin to come & go, and there is much talk of a Treaty proposed, but I can neither make or agree to Propositions of Peace without the Assistance of my Colleagues. Mr. Adams I am afraid cannot just now leave Holland; Mr Jefferson is not in Europe, and Mr Lawrens is a Prisoner, tho’ abroad on Parole. I wish therefore that you would resolve upon the Journey, and render yourself here as soon as possible. You would be of infinite Service. Spain has taken four Years to consider whether she should treat with us or not. Give her Forty. And let us in the mean time mind our own Business. I have much to communicate to you but chuse rather to do it vivâ voce, than trust it to Letters.— I am ever, my Dear Friend, Yours most affectionately
B Franklin
His Exy. J. Jay Esqre
 
Addressed: A Monsieur / Monsieur Jay, Minister Pleni- / potentiaire des Etats Unis de / l Amerique a la Cour d’Espagne / à Madrid
Endorsed: Doct Franklin 22 Ap. 1782 Recd 3 May Do. and [answered] 8 Do / Recd 3 May 1782
